Name: Commission Regulation (EEC) No 2919/92 of 7 October 1992 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by intervention agencies and intended for export after processing and amending Regulation (EEC) No 569/88
 Type: Regulation
 Subject Matter: animal product;  trade;  marketing;  competition;  food technology
 Date Published: nan

 8 . 10 . 92 Official Journal of the European Communities No L 292/11 COMMISSION REGULATION (EEC) No 2919/92 of 7 October 1992 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agencies and intended for export after processing and amending Regulation (EEC) No 569/88 HAS ADOPTED THIS REGULATION : Article 1 1 . The following quantities of beef shall be put up for sale for processing within the Community and sub ­ sequent export :  approximately 30 000 tonnes of forequarters held by the Italian intervention agency,  approximately 10 000 tonnes of forequarters held by the French intervention agency,  approximately 10 000 tonnes of forequarters held by the German intervention agency. 2. The above forequarters must be processed into products falling within one or more of the following product codes (9) : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2066/92 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as amended by Regulation (EEC) No 1809/87 (4), provides for the possibility of applying a two-stage procedure when beef is sold from intervention stocks situated in the Community ; Whereas certain intervention agencies hold large stocks of intervention meat ; whereas an extension of the period of storage of meat bought in should be avoided on account of the ensuing high costs ; whereas some of that meat should be put up for sale in accordance with Regulations (EEC) No 2539/84 and (EEC) No 2182/77(0, as last amended by Regulation (EEC) No 3988/87 (6), in order to be processed and exported ; Whereas, in view of the need for controls and to ensure that the operation is carried out properly, special detailed rules must be laid down in particular as regards the minimum quantity which may be purchased, as well as participation criteria ; Whereas, in order to ensure that the beef sold is processed and exported, securities as specified in Article 5 (2) (a) and (3) (a) of Regulation (EEC) No 2539/84 should be lodged ; Whereas products held by intervention agencies and intended for export are subject to the provisions of Commission Regulation (EEC) No 569/88 Q, as last amended by Regulation (EEC) No 2388/92 (8) ; whereas the Annex to that Regulation setting out the entries to be made should be expanded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,  1602 50 90 125,  1602 50 90 325,  1602 50 90 425,  1602 50 90 525. 3 . Subject to the provisions of this Regulation, the sale shall take place in accordance with Regulations (EEC) No 569/88, (EEC) No 2539/84 and (EEC) No 2182/77. 4. The minimum price referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 shall be fixed at ECU 910 per tonne. 5. Only tenders which reach the intervention agency concerned by 12 noon on 15 October 1992 shall be taken into consideration. 6. Particulars of the quantities and the place where the products are stored may be obtained by the parties concerned at the addresses given in the Annex. (') OJ No L 148, 28. 6 . 1968 , p. 24. (2) OJ No L 215, 30. 7. 1992, p. 49. 0 OJ No L 238 , 6. 9 . 1984, p. 13. (4) OJ No L 170, 30. 6. 1987, p. 23. 0 OJ No L 251 , 1 . 10 . 1977, p. 60. Article 2 1 . Notwithstanding Article 3 ( 1 ) and (2) of Regulation (EEC) No 2182/77, the tender or application to purchase : (6) OJ No L 376, 31 . 12. 1987, p. 31 . 0 OJ No L 55, 1 . 3. 1988, p. 1 . (8) OJ No L 233, 15. 8 . 1992, p. 6. O OJ No L 101 , 15. 4. 1992, p. 12. No L 292/12 Official Journal of the European Communities 8 . 10 . 92 3 . The processed products ' must be exported within 12 months following the date of conclusion of the contract of sale. (a) shall be valid only if presented by a natural or legal person who, for at least 1 2 months, has been engaged in the processing of products containing beef and who is entered in a public register of a Member State ; (b) may be refused if presented by a natural or legal person in respect of whom pertinent information exists raising doubts as to his ability to carry out the processing and/or export operations properly ; (c) must be accompanied by :  a written undertaking by the applicant to process on his own premises the meat purchased into products specified in Article 1 (2),  a precise indication of the establishment or es ­ tablishments where the meat which has been purchased will be processed ; (d) must cover a minimum quantity of 4 000 tonnes. 2. Immediately after submitting tenders or purchase applications, operators shall send a copy thereof by telex or fax to the Commission of the European Communities, Division VI/D.2, 130 rue de la Loi, B-1049 Brussels (telex 220 37 AGREC B ; fax (02) 296 60 27). Intervention agencies shall only conclude sales contracts after written authorization by the Commission, in par ­ ticular in accordance with the provisions of paragraph 1 , has been received. Article 4 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 10 per 100 kilo ­ grams. 2. Notwithstanding Article 5 of Regulation (EEC) - No 2539/84, the securities provided for in paragraphs 2 (a) and 3 (a) thereof are hereby replaced by a single security. The latter shall be ECU 120 per 100 kilograms of bone-in beef. The processing of this beef into products referred to in Article 1 (2) and the subsequent exportation of those products under the terms of this Regulation shall be primary requirements within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 ('). The other provisions of Article 5 of Regulation (EEC) No 2539/84 shall remain applicable mutatis mutandis. Article 5 Products exported under this Regulation shall only qualify for refunds if they are manufactured under Commission Regulation (EEC) No 2388/84 (2). The refunds and the agricultural conversion rate shall be those applying at the date in Article 1 (5). 3 . The applicants referred to in paragraph 1 may instruct an agent to take delivery, on their behalf, of the products which they purchase . In this case the agent shall submit the tenders or applications to purchase of the purchasers whom he represents. 4. The purchasers and agents referred to in the fore ­ going paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products -to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and manufactured tally. Article 6 Under II 'Products subject to a use and/or destination other than that mentioned under I', in Regulation (EEC) No 569/88, the following point and the relevant footnote are added : '44. Commission Regulation (EEC) No 2919/92 of 7 October 1992 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agen ­ cies and intended for export after processing and amending Regulation (EEC) No 569/88 (**) : (a) on the dispatch of the beef for processing : Section 44 of the SAD, or the most appro ­ priate section of the document used :Article 3 1 . Destinada a la transformaciÃ ³n y exporta ­ ciÃ ³n posterior [Reglamento (CEE) n ° 2919/92]1 . Notwithstanding Article 6 of Regulation (EEC) No 2539/84, the time limit for take-over as defined in that Article shall be six months. Til forarbejdning og senere eksport [forord ­ ning (EÃF) nr. 2919/921 Zur Verarbeitung und spÃ ¤teren Ausfuhr bestimmt [Verordnung (EWG) Nr. 2919/9212. Notwithstanding Article 5 ( 1 ) and (2) of Regulation (EEC) No 2182/77, processing must be carried out within nine months and proof must be provided within 10 months of the date of conclusion of the contract of sale. (') OJ No L 205, 3 . 8 . 1985, p. 5. O OJ No L 221 , 18 . 8 . 1984, p. 28 . 8 . 10. 92 Official Journal of the European Communities No L 292/13 Ã Ã Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · Ã ºÃ ±Ã ¹ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ­ÃÃ µÃ ¹Ã Ã ± Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2919/92] Intended for processing and, subsequently, export [Regulation (EEC) No 2919/92] DestinÃ © Ã l'exportation aprÃ ¨s transformation [rÃ ¨glement (CEE) n0 2919/92] (b) on the export of the finished product :  Section 104 of the control copy T5 is completed as appropriate,  Section 106 of the control copy T5 :  the date on which the contract of sale was concluded,  the weight of the meat on removal from intervention stocks,  Section 107 of the control copy T5 :  Regulation (EEC) No 2919/92. Destinato alla trasformazione e alla succes ­ siva esportazione [regolamento (CEE) n . 2919/92] Bestemd om te worden verwerkt en vervol ­ gens te worden uitgevoerd [Verordening (EEG) nr. 2919/92] Destinada a transformaÃ §Ã £o e Ã exportaÃ §Ã £o posterior [Regulamento (CEE) n? 2919/92] ; H OJ No L 292, 8 . 10 . 1992, p. 11 / Article 7 This Regulation shall enter into force on 8 October 1992. 2. the date on which the contract of sale was concluded ; 3 . the weight of the meat on removal from intervention stocks ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 1992. For the Commission Ray MAC SHARRY Member of the Commission No L 292/14 Official Journal of the European Communities 8 . 10 . 92 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Via Palestro 81 1-00185 Roma Tel. 49 49 91 Telex 61 30 03 BUNDESREPUBLIK Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) DEUTSCHLAND : GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel. : (069) 1 56 4772/3 ; Telex : 04 1 1 156 ; Telefax : (069) 1 56 4791 ; Teletext : 6990 732 FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine f-75755 Paris Cedex 15 TÃ ©l. 45 38 84 00, tÃ ©lex 205476